Citation Nr: 0622426	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-20 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from January 9, 
1947 to August 24, 1957, and from August 26, 1957 to 
September 11, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                

This case has been advanced on the docket due to good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The appellant has a current diagnosis of tinnitus that is 
related to his military service.   


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Direct service connection requires 
a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In this case, it is not in dispute that the appellant 
currently has tinnitus.  In an August 2003 VA audiological 
evaluation report, and in an April 2004 private medical 
statement from E. A. Wolf, M.D., the appellant was diagnosed 
with tinnitus.  Thus, the next question to be addressed is 
whether the appellant's tinnitus is attributable to his 
military service.  In this regard, the appellant maintains 
that he currently has tinnitus that is related to his period 
of military service.  Specifically, the appellant contends 
that while he was in the military, he was involved in an 
automobile accident and subsequently developed tinnitus.  He 
maintains that following his separation from the military, he 
continued to experience tinnitus.  The appellant is competent 
to describe the symptoms that he experienced both during and 
after service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).      

The appellant's service medical records show that in August 
1961, the appellant underwent a separation and reenlistment 
examination.  At that time, it was noted that the appellant 
had ringing of the left ear following an automobile accident 
in 1949 when the appellant suffered a simple fracture of the 
face and nose.  Thus, although the remaining service medical 
records are negative for any complaints or findings of 
tinnitus, the fact remains that in the appellant's August 
1961 separation and reenlistment examination, it was reported 
that the appellant experienced tinnitus following his 1949 
automobile accident.    

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

There are two medical opinions of record that speak to the 
issue of whether the appellant's currently diagnosed tinnitus 
is related to his period of active military service.  In a 
private medical statement dated in April 2004, Dr. Wolf 
stated that he was the appellant's family physician.  In 
addition, Dr. Wolf further indicated that the appellant had 
chronic tinnitus since the latter part of 1950, and that his 
tinnitus had persisted and worsened over time.  According to 
Dr. Wolf, the appellant's tinnitus "came on" after the 
appellant sustained multiple fractures in an automobile 
accident while on leave from the military, including a 
maxilla fracture.  Dr. Wolf indicated that the appellant had 
military medical records to support the correlation with the 
accident and the onset of the symptoms.        

In August 2003, the appellant underwent a VA audiological 
evaluation.  At that time, the examiner noted that according 
to the appellant, he had served in the United States Air 
Force from 1947 to 1967.  The appellant stated that he had 
served for two years as a jet mechanic, and that he served 
his remaining years in administrative duties.  The appellant 
reported that after his discharge, he worked in sales and he 
denied any significant civilian noise exposure.  According to 
the appellant, he was in a car accident in 1949 and sustained 
multiple injuries, including a jaw injury that caused him to 
develop chronic tinnitus.  The examiner indicated that a 
review of the appellant's claims file revealed "no reference 
to tinnitus made by the veteran while on active duty."  
According to the examiner, a review of the claims file also 
found no mention of tinnitus in any claim made by the 
appellant, or any correspondence regarding his medical 
conditions since his discharge in 1967 until the current 
claim.  The examiner stated that that led him to conclude 
that it was less likely than not that the appellant's current 
tinnitus was related to his military duty.   


In the August 2003 VA audiological evaluation report, the 
examiner indicated that the appellant's service medical 
records were negative for any complaints or findings of 
tinnitus.  However, as stated above, in the appellant's 
August 1961 separation and reenlistment examination, it was 
reported that the appellant experienced tinnitus following 
his 1949 automobile accident.  Thus, as the examiner's 
opinion was not based on a fully factual foundation and was 
not based on a review of the entire available medical 
evidence, the Board finds the opinion is of little probative 
value as to the issue of service connection.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that an 
opinion based on an inaccurate factual premise has no 
probative value).       

In light of the above, the Board finds that the April 2004 
opinion from Dr. Wolf relating the appellant's current 
tinnitus to his period of active military service, 
specifically to his in-service automobile accident, has more 
probative value than the opinion from the examiner from the 
appellant's August 2003 VA audiological evaluation.  The 
evidence is, at the very least, in equipoise regarding the 
appellant's claim since it indicates that he had tinnitus 
after his in-service automobile accident, and he continues to 
have this disability.  In such a case, the benefit of the 
doubt has to be considered, as there is an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  See Gilbert, 1 Vet. App. at 55.  With 
reasonable doubt resolved in the appellant's favor, 
entitlement to service connection for tinnitus is warranted.      


ORDER

Service connection for tinnitus is granted.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


